*592MEMORANDUM ***
Joan McKenna appeals pro se the district court’s judgment for the United States, following a bench trial, in her action brought pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346, for injuries received in an automobile accident with a United States Postal Service truck. We have jurisdiction pursuant to 28 U.S .C. § 1291. We review for clear error the district court’s findings of fact and de novo the district court’s conclusions of law, see Howard v. United States, 181 F.3d 1064, 1066 (9th Cir.1999), and we affirm.
Upon review of the record, we conclude that the district court did not err by entering judgment for defendants on McKenna’s FTCA claim because she failed to carry her burden and prove the elements of a negligence claim. See 28 U.S.C. § 2674 (requiring the determination of liability be made with reference to state law); Jackson v. Ryder Truck Rental, Inc., 16 Cal.App.4th 1830, 1837, 20 Cal.Rptr.2d 913 (Cal.Ct.App.1993).
Because amendment of McKenna’s complaint on the eve of trial would result in prejudice and unfair delay and futility, the magistrate judge did not abuse her discretion by denying McKenna’s motion for leave to amend. See Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 985-986 (9th Cir.1999) (prejudice); De Saracho v. Custom Food Mach., Inc., 206 F.3d 874, 878 (9th Cir.2000), cert. denied, 531 U.S. 876, 121 S.Ct. 183, 148 L.Ed.2d 126 (2000) (delay); Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880 (9th Cir.1999) (futility).
We reject McKenna’s remaining contentions and deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.